Case 1:17-cr-00183-TWP-TAB Document 66 Filed 07/17/19 Page 1 of 3 PageID #: 288




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION

 UNITED STATES OF AMERICA,                              )
                                                        )
           Plaintiff,                                   )
                                                        )
      v.                                                ) Cause No.: 1:17-CR-0183-TWP-TAB
                                                        )
 BUSTER HERNANDEZ,                                      )
 (a.k.a. Brian Kil, Brianna Killian, Brian Mil,         )
 Greg Martain, Purge of Maine,                          )
 uygt9@hushmail.com, jare9302@hushmail.com,             )
 Dtvx1@hushmail.com, Leaked_hacks1,                     )
 Closed Door, Closed Color, Clutter Removed,            )
 Color Rain, Plot Draw, and Invil Cable)                )
                                                        )
           Defendant.                                   )

                           MOTION TO DISMISS THE INDICTIMENT

           The United States of America, by counsel, Josh J. Minkler, United States Attorney for the

 Southern District of Indiana, and Tiffany J. Preston, Assistant United States Attorney, now moves

 to dismiss the original Indictment, and in support thereof states:

           1.      The original Indictment was filed on September 7, 2017 (dockets 13 and 14),

 charging the Defendant with Counts 1 through 6, Production of Child Pornography, in violation

 of 18 USC § 2251(a), Counts 7 through 9, Distributing Child Pornography, in violation of 18 USC

 § 2252A(a)(2), Counts 10 through 13, Threat to Use Explosive Device, in violation of 18 USC §

 844(e), and Counts 14 through 26, Threats to Injure, in violation of 18 USC § 875 (c).

           2.      On April 9, 2019, a Superseding Indictment was filed (dockets 44 and 45), charging

 the Defendant with Counts 1 through 8, Production of Child Pornography, in violation of 18 USC

 § 2251(a), Counts 9 through 11, Coercion and Enticement of a Minor, in violation of 18 USC


                                                   1
Case 1:17-cr-00183-TWP-TAB Document 66 Filed 07/17/19 Page 2 of 3 PageID #: 289




 2422 (b), Counts 12 through 16: Distributing and Receiving Child Pornography, in violation of 18

 USC § 2252A(a)(2), Counts 17 through 20, Threats to Use Explosive Devices, in violation of 18

 USC § 844(e), Count 21, Threats and Extortion, in violation of 18 USC§ 875(b), Counts 22 through

 31, Threats to Kill, Kidnap, and Injure, in violation of 18 USC § 875(c), Counts 32 through 37,

 Witness Tampering, in violation of 18 USC § 1512(b)(3), Count 38, Obstruction of Justice in

 violation of 18 USC § 1512 (c), and Counts 39 and 40, Retaliating Against a Witness or Victim,

 in violation of 18 USC § 1513 (e).

        3.      Because the Superseding Indictment has been filed, the government now moves to

 dismiss the original Indictment.

                                                    Respectfully submitted,
                                                    JOSH J. MINKLER
                                                    United States Attorney


                                             By:    /s/ Tiffany J. Preston
                                                    Tiffany J. Preston
                                                    Assistant United States Attorney
                                                    Office of the United States Attorney
                                                    10 W. Market St., Suite 2100
                                                    Indianapolis, IN 46204-3048
                                                    Telephone: (317) 226-6333




                                                2
Case 1:17-cr-00183-TWP-TAB Document 66 Filed 07/17/19 Page 3 of 3 PageID #: 290




                                 CERTIFICATE OF SERVICE

        I hereby certify that on July 17, 2019, a copy of the foregoing Motion to Dismiss the

 Indictment was filed electronically. Notice of this filing will be sent to the applicable parties by

 operation of the Court=s CM/ECF system.




                                               By:    /s/Tiffany J. Preston
                                                      Tiffany J. Preston
                                                      Assistant United States Attorney
                                                      Office of the United States Attorney




                                                  3
